Citation Nr: 1512510	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-34 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case has since been moved to Newark, New Jersey.  The case was remanded by the Court of Appeals for Veterans Claims for further analysis and additional development.

In January and September 2014, the case was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

In May 2014, the Veteran filed Authorization and Consent to Release Information forms for two healthcare providers, Peak Physical Therapy and Wyble Chiropractic.  The Veteran's claims file has evidence detailing attempts to obtain these records; however, the file does not contain evidence that the RO heard positive or negative responses from the healthcare providers, or that they have informed the Veteran of their inability to obtain records.  Accordingly, on remand, the RO must make attempts to obtain any outstanding records from these places and, if they are unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

The Veteran claims that his back condition stems from a car accident in service.  In its Joint Motion for Remand (JMR), the CAVC remanded in part because the examiner in a June 2009 VA examination "limited his opinion to direct causation," despite the fact that the Veteran mentioned in the examination that his back was aggravated by the use of a shoulder harness in service as treatment for his motor vehicle accident (MVA) injuries.  Aggravation is a term of art, and claims of aggravation are considered under analysis for secondary service connection or aggravation of a pre-service injury. 38 C.F.R. §§ 3.306, 3.310 (2014).  The Veteran's July 2009, April 2014, and October 2014 examinations do not address aggravation of the Veteran's condition as related to secondary service connection or potential aggravation of a pre-service injury.  Therefore, a remand is necessary in order to obtain an addendum opinion that addresses these two issues.

Accordingly, the case is REMANDED for the following action:


1. If not already completed, contact Peak Physical Therapy and Wyble Chiropractic and request all outstanding records pertinent to the Veteran's back condition. The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If such records are unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1) . The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's back disability, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's statement in his June 2009 examination that "the shoulder harness he was in aggravated his lower back."

c) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability began during active service or is related to any incident of service (to include treatment for his MVA injuries i.e., use of a shoulder harness) or, if arthritis is diagnosed, whether it began within one year of separation from active duty.

ii) Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's back condition was proximately due to his service-connected degenerative acromioclavicular joint disease of the right shoulder, proximal interphalangeal joint degenerative joint disease of the left index finger, or lateral epicondylitis of the left elbow.

iii) Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's back condition was aggravated beyond its natural progression by his service-connected degenerative acromioclavicular joint disease of the right shoulder, proximal interphalangeal joint degenerative joint disease of the left index finger, or lateral epicondylitis of the left elbow.

iv) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back condition existed prior to service, and if so, whether it was aggravated during active service.  If the examiner concludes it existed prior to service and was not aggravated during active service, provide an opinion as to whether the evidence of a preexisting disability was clear and unmistakable (obviously, manifestly, or undebatably), and whether the lack of any inservice aggravation was clear and unmistakable.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




